237 Ga. 193 (1976)
227 S.E.2d 324
THE STATE
v.
GREESON et al.
31333.
Supreme Court of Georgia.
Submitted June 23, 1976.
Decided June 23, 1976.
Rehearing Denied July 8, 1976.
Charles Crawford, Assistant District Attorney, for appellant.
Garland, Nuckolls & Kadish, John A. Nuckolls, for appellees.
HALL, Justice.
Pursuant to Rule 36 (c) this court grants the applicant's petition for a writ of certiorari. The decision of the Court of Appeals is reported in Greeson v. State, 138 Ga. App. 572 (1976).
1. Division 3 of the Court of Appeals' opinion is in conflict with Spaulding v. State, 232 Ga. 411 (4) (207 SE2d 43) (1974) and the holding of this division is reversed.
2. We affirm the judgment of reversal for the reasons stated in Division 4 of the opinion by the Court of Appeals.
Judgment affirmed in part and reversed in part. All the Justices concur.